Title: To George Washington from W.S. Webb, 1 January 1797
From: Webb, W.S.
To: Washington, George


                        
                            Respected Sir, 
                            No. 87 Vine & Third Street Sunday Noon 1 Jany 1797
                        
                        As the voice of your Country proclaims you the Friend and Defender of the
                            liberties & Happiness of your fellow-creatures—A defenceless Stranger, persecuted, bowed down by misfortune,
                            and on the very brink of misery—this to you for refuge.
                        Nothing but the necessity of his Case, & the peculiar circumstances
                            attending it—could have induced Him to take this liberty; but, apparently neglected by those
                            to whom it was natural (from his introductions) to look up to for advice &
                            assistance—without Friends capable of patronizing—in a foreign Country—& far from
                            his Family & connections—exposed too, to difficulties, which has arisen from a too
                            sanguine temper & expectations cherished by hopes He has not been able yet to realize—which has led him into errour—errours however of the Head, and not of the Heart; Under these complicated circumstances &
                            consequent reasons for Sorrow and distress, it is Sir, to yr Philanthropy & benevolence—One who has known better days, and has lived (until lately) from his cradle in
                            comfort, if not in affluence, has recourse to you who has the power, to place him in some
                            situation to enable him (in the faithful and industrious discharge of the duties of such an
                            one as his abilities might be found adequate to—) to prove the
                                integrity of his motives—and truth contained in the
                            respectable Letters introductory from Major Thomas Pinckney, & other respectable
                            Gentn of Virginia not then in England—with which He was favor’d and honor’d by this
                            Country—O Sir then hallow honour, this sacred day of rest, this
                                first day of a New Year with a Work of
                                Mercy, worthy of yr Generous and
                            Godlike bosom—snatch from destruction a poor
                            way wort son of misery, whose Heart is breaking with sorrow—And to the prayers of the grateful part of
                            Your People—add the daily fervent aspirations of an individual who flatters himself He is
                            not altogather unworthy of your kindness—who is now at the footstool of Mercy pouring out
                            his Soul, That the Blessings of a beloved widowed wife, and children—with those of a sorrowing Husband
                                & Father to whom their lives are dearer than his own existence—and whom
                            present feelings bordering upon distraction are like one ready to
                                perish but none to help him—may by the munificent Hand
                            of the Great Author & Giver of every good and of every perfect gift—be showered down upon you.
                        With an apology (for this Liberty) which humility suggests—united to the
                            respect a philosophic mind, & a Lover of virtue, bears to exalted excellence I beg
                            permission Sir, to add the name of 
                        
                            W.S. Webb
                        
                        
                            P.S. It is in my recollection & may not be amiss to mention, that
                                I had the honor of being introduced to Yr Excellency, by Judge Blair.
                        
                        
                    